IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES BERNARD                        NOT FINAL UNTIL TIME EXPIRES TO
CAMPBELL,                            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,

v.                                   CASE NO. 1D15-2025

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed April 1, 2016.

An appeal from the Circuit Court for Bradford County.
Phillip Andrew Pena, Judge.

James Bernard Campbell, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
ROBERTS, C. J., LEWIS and RAY, JJ., CONCUR.




                                 2